DETAILED ACTION
This final Office action is responsive to amendments filed February 8th, 2021. Claims 1, 3-10, and 17 have been amended. Claim 2 has been canceled. Claims 1 and 3-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is withdrawn based on the Applicant’s claim amendments because the claims integrate the judicial exception into a practical application by measuring a GPS position of a railroad asset and calculating the coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a distance vector and coordinates of two other points on the mapped feature (with reference to the PEG 2019). These features are applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
With regard to the limitations of claims 1 and 3-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 2/8/21, with respect to claim rejection have been fully considered and are persuasive.  The rejection of 11/24/20 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 2/8/21 have been fully considered but they are not persuasive. 
On pages 12-13 of the provided remarks, Applicant argues that prior art cited does not disclose the amended claim limitations. Specifically, Applicant argues that “the cited portions of Davenport disclose comparing geographical coordinates of a train with database information to determine which track the train is traveling and the particular segment and position that the train occupies on that track, Davenport does not disclose “calculate coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a distance vector and coordinates of two other points on the mapped feature,” as claimed.” Examiner argues that limitation in question has been amended and cites Hickenlooper (U.S 2006/0058957 A1) to address the use of distance vector determination of GPS coordinates. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (U.S 5,836,529 B2) in view of Davenport (U.S 2011/0285842 A1) in view of Hickenlooper (U.S 2006/0058957 A1).
Claim 1
Regarding Claim 1, Gibbs discloses the following:
A railroad asset inspection management system comprising [see at least Col 2 lines 38-40 for reference to the invention being an object based railroad transportation network management system]
a plurality of remote terminals each including [see at least Col 7 lines 37-40 for reference to the data items being obtained and stored at the terminal object which maintains data items for a set of terminals on the transportation network]
a user interface for presenting received inspection work orders and inputting railroad asset inspection information
a processing system operable to: identify a mapped feature on a visual representation [see at least Figure 8a and 8b and related text regarding the ‘Transportation Workstation’ displaying the railroad network]
While Gibbs discloses the limitations above, it does not disclose a local database for storing the received inspection work orders and the input railroad asset inspection information or the server being operable to synchronize the local database of a selected remote terminal with the server database; a processing system operable to determine a global positioning system (GPS) position of a railroad asset or identify, using the GPS position of the railroad asset, a  feature within a predetermined distance of the GPS position of the railroad asset.
However, Davenport discloses the following:
a local database for storing the received inspection work orders and the input railroad asset inspection information [see at least Paragraph 0017 for reference to the locomotive video recorder and recording system containing an event recorder functionality includes recording and transmitting relevant video, geographic data, and locomotive operating parameters to assist in resolving issues related to RR crossing accidents, train derailments, collisions, and wayside equipment inspection and maintenance; Paragraph 0033 for reference to the management unit utilizing various signals along with and in comparison to a database of stored information; Paragraph 0033 for reference to the database being employed to determine not only the position that the train occupies on the railway track but also the location relation to the position of the train of an upcoming target of interest or desired input for event and video record for example, a wayside signal device; 
each remote terminal is operable to: measure a global positioning system (GPS) position of a railroad asset [see at least Paragraph 0022 for reference to the management unit performing or facilitating the following processes including collection of data from various inputs (video, GPS, locomotive data); Paragraph 0038 for reference to the database being employed in cooperation with the navigation system, for example a Global Positioning System (GPS) to facilitate location determination, localizing, and determination or evaluation for gating of data and video recording functions as a function of position, location, time, wayside status, and the like] 
present a position of the remote terminal on a visual representation presented by the user interface at a point on a mapped feature nearest to the measured GPS position along with attributes of the mapped feature and a milepost [see at least Paragraph 0074 for reference to the download device being connected to the on-board system for downloading information based on criteria including GPS location and/or RR landmark tags incorporated in the integrated information by the management unit; Paragraph 0074 for reference to the download device being connected to a download player which is capable to displaying the integrated information and synching time tags, location information, and/or RR landmark tags encoded into the integrated information; Paragraph 0076 for reference to a CPU 
a processing system operable to [see at least Paragraph 0020 for reference to the system including a management unit or processor which provides command and control of various interfaces and processes; Figure 2 and related text regarding item 10 ‘management unit’] 
query mapped features within a spatial buffer from the GPS position [see at least Paragraph 0056 for reference to the user selecting one or more landmark tags, such as a mile post to locate desired data; Paragraph 0077 for reference to  a user requesting image data corresponding to a certain landmark, such as a vicinity of a certain milepost, may be provided with image data recorded in the vicinity of the landmark recorded by different imaging systems; Examiner notes ‘vicinity of a certain milepost’ as ‘spatial buffer’] 
identify, in response to querying the mapped features, a feature on a visual representation within a predetermined distance of the GPS position of the railroad asset
determine a milepost for the coordinates of the point on the mapped feature nearest to the measured GPS position [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark] 
associate the railroad asset with attributes of the mapped feature [see at least Paragraph 0033 for reference to the management unit directing recordation of selected parameters related to the operation of the locomotive and these data are then readily associated with the selected video data to provide detailed insight into the operation of the locomotive and past events; Paragraph 0076 for reference to the off-board data and monitoring center receiving a request from the user and the processor responding to that request by retrieving image data associated with that specific milepost]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the GPS querying capability of Davenport. Doing so through the use of landmark tags would provide an alternate means of searching through landmark correlated image data which would allow the user to not have to know specific time or specific geographic location to search for desired data, as stated by Davenport (Paragraph 0056). 


However, Hickenlooper discloses the following:
calculate coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a distance vector and coordinates of two other points on the mapped feature [see at least Paragraph 0032 for reference to Figure 1 disclosing vehicle as point A and a GPS receiver calculating the position of point A’ and the difference between the actual position and position calculated by the GPS as the error vector the actual distance traveled by the vehicle can be determined with a degree of accuracy that is much greater than the accuracy of the position reports A and B; Paragraph 0041 for reference to the track data comprising coordinates for a plurality of points corresponding to difference locations on the track; Paragraph 0052 for reference to the system performing the calculation of vectors from a point reporting by a GPS receiver to a point corresponding to a track location where the determination of this vector is between points A and B] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the distance vector calculation of Hickenlooper. Doing so would provide a system that can automatically determine whether a correct path has been taken, as stated by Hickenlooper (Paragraph 0017). 

While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 3, Gibbs discloses the following:
the visual representation comprises a railroad engineering chart [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track segment, terminal performance pie chart, etc.; Examiner notes ‘terminal performance pie chart’ as analogous to ‘railroad engineering chart’] 
Claim 4
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 4, Gibbs discloses the following:
the visual representation comprises a geographical information system (GIS) map representing a portion of a railroad track network [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track segment, terminal performance pie chart, etc.; Figure 8a and 8b and related text regarding the ‘Transportation Workstation’ displaying the railroad network]
Claim 5
While the combination of Gibbs, Davenport, and Hickenlooper discloses the limitations above, Gibbs does not disclose communicating information to the remote terminal for presenting the position of the remote terminal on the visual representation relative to the point on the mapped feature nearest to the measured GPS position, along with the attributes of the mapped feature and the milepost.
However, Davenport discloses the following:
The system of Claim 1, further comprising a processing system operable to [see at least Paragraph 0020 for reference to the system including a management unit 
communicate information to the remote terminal for presenting the position of the remote terminal on the visual representation relative to the point on the mapped feature nearest to the measured GPS position, along with the attributes of the mapped feature and the milepost [see at least Paragraph 0017 for reference to the video recorder and recording system being used to perform remote monitoring and diagnostics of track conditions, wayside equipment, and operator train management; Paragraph 0019 for reference to wireless communication connectivity enabling the off-board data and monitoring center to provide additional functions including remote monitoring and diagnostics of the system and remote configuration management of the mobile on-board systems; Paragraph 0043 for reference to the display unit being used to display supplemental information such as the profile of the upcoming portion of the railway track, the estimated distance to brake the train, the territorial coverage of the railway operating authority or other data; Paragraph 0052 for reference to the monitoring and diagnostic service center (MDSC) using the system to perform remote monitoring of the locomotive and surrounding elements; Paragraph 0052 for reference to the MDSC with the communication system transmitting a request to the on-board systems for selection of desired images, environmental and operational parameter data and the system being employed to select specified data to be stored and/or transmitted to the off-board MDSC under selected conditions such as when the locomotive approaches or reaches a desired location, wayside signaling device, or the like; 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the coordinate and milepost determination and display of Davenport. Doing so would allow a GPS system to be used to provide an adjunct and/or verification to the positioning information of the mobile platform (e.g., locomotive), as stated by Davenport (Paragraph 0069).
Claim 6
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 6, Gibbs discloses the following:
the mapped feature comprises a railroad track [see at least Col 2 lines 45-48 for reference to the transportation network displaying a railroad system consisting of layout (i.e. a set of train tracks); Figure 8a and 8b and related text regarding train track display] 
Claim 7
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 7, Gibbs discloses the following:
the attributes of the mapped feature comprise line segment, track type, and track number [see at least Col 8 lines 11-13 for reference to the computerized train control maintaining data items for a detailed train track layout for a selected terminal and track segment; Figure 8b and related text regarding train and track type and number notation] 

While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 8, Gibbs discloses the following:
The system of Claim 1, wherein the processing system is operable to [see at least Col 5 lines 64-67 for reference to the TWS network containing a processing unit that executes programming instructions] 
determine a first distance between first and second points on the railroad track [see at least Col 11 lines 63-67 for reference to each transport network containing transport objects with distances between railpoints]
While Gibbs discloses the limitations above, it does not disclose determining a second distance between the first point on the railroad track and the GPS position of the railroad asset or determining from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset; or determining of the milepost for the railroad asset from the mileposts for the first and second points on the track.
However, Davenport discloses the following:
determine a second distance between the first point on the railroad track and the GPS position of the railroad asset [see at least Paragraph 0038 for reference to the database storing information including the distance from each crossing at which imaging should start and location data which is pegged to the identity of each railway route which is typically referenced by milepost distances]
determine from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset [see at least Paragraph 0033 for reference to the management unit determining where the train is located 
determine the milepost for the railroad asset from mileposts for the first and second points on the track [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visual representation of Gibbs to include the milepost determination of Davenport. Doing so would allow a GPS system to be used to provide an adjunct and/or verification to the positioning information of the mobile platform (e.g., locomotive), as stated by Davenport (Paragraph 0069).

Claim 9
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 9, Gibbs discloses the following:
the railroad asset is a mobile asset [see at least Col 2 lines 46-51 for reference to the transportation network being a railroad system consisting of a layout and set 

Claim 10
Regarding Claim 10, Gibbs discloses the following:
A railroad asset inspection management system comprising [see at least Col 2 lines 38-40 for reference to the invention being an object based railroad transportation network management system] 
a plurality of remote terminals each including a user interface for presenting received inspection work orders and inputting railroad asset inspection information [see at least Col 7 lines 37-40 for reference to the data items being obtained and stored at the terminal object which maintains data items for a set of terminals on the transportation network; Col 4 lines 11-14 for reference to the invention generating an easy-to-use, consistent user interface that provides graphical characterizations of transportation network status conditions and performance criteria; Col 5 lines 15-28 for reference to the central computer acting as a hub to receive work orders and alerts from customer-service center]
at least one server including a server database for storing railroad asset inspection information and inspection work orders of a railroad network, wherein the at least one server is operable to [see at least Col 3-4 lines 1-4 for reference to the system having a highly structured railroad system information database that generates nested maps, tables, charts, and alerts for providing varying levels of real-time perspective on an operating railroad system]

However, Davenport discloses the following:
a local database for storing the received inspection work orders and the input railroad asset inspection information [see at least Paragraph 0017 for reference to the locomotive video recorder and recording system containing an event recorder functionality includes recording and transmitting relevant video, geographic data, and locomotive operating parameters to assist in resolving issues related to RR crossing accidents, train derailments, collisions, and wayside equipment inspection and maintenance; Paragraph 0033 for reference to the management unit utilizing various signals along with and in comparison to a database of stored information; Paragraph 0033 for reference to the database being employed to 
the server operable to: synchronize the local database of a selected remote terminal with the server database when the selected remote terminal establishes a connection with the server [see at least Paragraph 0055 for reference to time standard information received from the navigation system in the form of a time standard encoded in a GPS signal may be used to synchronize the data received by the management unit from the data sources; Paragraph 0081 for reference to an apparatus for making, using or selling the invention may be one or more processing systems including servers] 
each remote terminal operable to: measure a global positioning system (GPS) position provided by the selected remote terminal [see at least Paragraph 0022 for reference to the management unit performing or facilitating the following processes including collection of data from various inputs (video, GPS, locomotive data); Paragraph 0038 for reference to the database being employed in cooperation with the navigation system, for example a Global Positioning System (GPS) to facilitate location determination, localizing, and determination or evaluation for gating of 
present the GPS position on a visual representation presented by the user interface at a point on a mapped feature nearest to the measured GPS position along with attributes of the mapped feature and a milepost [see at least Paragraph 0074 for reference to the download device being connected to the on-board system for downloading information based on criteria including GPS location and/or RR landmark tags incorporated in the integrated information by the management unit; Paragraph 0074 for reference to the download device being connected to a download player which is capable to displaying the integrated information and synching time tags, location information, and/or RR landmark tags encoded into the integrated information; Paragraph 0076 for reference to a CPU responsive to the input device operating with the computer code to retrieve selected landmark correlated image data from the landmark database to display on an output device to a user]
query mapped features within a spatial buffer from the GPS position
identify, in response to querying the mapped features, the mapped feature within a predetermined distance of the GPS position [see at least Paragraph 0050 for reference to the GPS receiver being accurate enough to identify using GPS information coupled with stored information about the track to further facilitate a determination of where the locomotive is on the track relative to fixed way-points or entities; Paragraph 0062 for reference to projecting landmarks being activated and maintained by the onboard system when a locomotive is in the vicinity of the landmark or within a specified range of the landmark]
determine a milepost for the coordinates of the point on the mapped feature nearest to the measured GPS position [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark] 
associate the railroad asset with attributes of the mapped feature [see at least Paragraph 0033 for reference to the management unit directing recordation of selected parameters related to the operation of the locomotive and these data are then readily associated with the selected video data to provide detailed insight into the operation of the locomotive and past events; Paragraph 0076 for reference to the off-board data and monitoring center receiving a request from the user and the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the GPS querying capability of Davenport. Doing so through the use of landmark tags would provide an alternate means of searching through landmark correlated image data which would allow the user to not have to know specific time or specific geographic location to search for desired data, as stated by Davenport (Paragraph 0056).

While the combination of Gibbs and Davenport disclose the limitations above, they do not disclose calculating coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a distance vector and coordinates of two other points on the mapped feature.
However, Hickenlooper discloses the following:
calculate coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a distance vector and coordinates of two other points on the mapped feature [see at least Paragraph 0032 for reference to Figure 1 disclosing vehicle as point A and a GPS receiver calculating the position of point A’ and the difference between the actual position and position calculated by the GPS as the error vector the actual distance traveled by the vehicle can be determined with a degree of accuracy that is much greater than the accuracy of the position reports A and B; Paragraph 0041 for reference to the track data comprising coordinates for a plurality of points corresponding to difference 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the distance vector calculation of Hickenlooper. Doing so would provide a system that can automatically determine whether a correct path has been taken, as stated by Hickenlooper (Paragraph 0017).
Claim 11
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 11, Gibbs discloses the following:
The system of Claim 10, wherein the server database is partitioned into a plurality of database partitions each for storing railroad asset inspection information and inspection work orders corresponding to a territory of a railroad network [see at least Col 3-4 lines 1-4 for reference to the system having a highly structured railroad system information database that generates nested maps, tables, charts, and alerts for providing varying levels of real-time perspective on an operating railroad system]
the selected remote terminal establishes a connection with the server by: transferring changes in the work orders from the partition of the server local database corresponding to the territory in which the selected remote terminal is operating to the local database of the selected remote terminal [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad 
transferring changes to the input railroad asset inspection information from the local database of the selected remote terminal to the partition of the server local database corresponding to the territory in which the selected remote terminal is operating [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad system information so that it can later retransmit the information in response to a request from the field locations; Examiner notes this ‘retransmit’ ability of the central computer as analogous to transferring changes to the selected remote terminal]
While Gibbs discloses the limitations above, it does not disclose the server being operable to synchronize the local database of a selected remote terminal with the server database
However, Davenport discloses the following:
synchronize the local database of a selected remote terminal with the server database when the selected remote terminal establishes a connection with the server [see at least Paragraph 0055 for reference to time standard information received from the navigation system in the form of a time standard encoded in a GPS signal may be used to synchronize the data received by the management unit from the data sources; Paragraph 0081 for reference to an apparatus for making, using or selling the invention may be one or more processing systems including servers]

Claim 12
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 12, Gibbs discloses the following:
the visual representation comprises a railroad engineering chart [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track segment, terminal performance pie chart, etc.; Examiner notes ‘terminal performance pie chart’ as analogous to ‘railroad engineering chart’]
Claim 13
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 13, Gibbs discloses the following:
the visual representation comprises a geographical information system (GIS) map representing a portion of a railroad track network [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track segment, terminal performance pie chart, etc.; Figure 8a and 8b and related text regarding the ‘Transportation Workstation’ displaying the railroad network]
Claim 14
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 14, Gibbs discloses the following:
the attributes of the mapped feature comprise line segment, track type, and track number [see at least Col 8 lines 11-13 for reference to the computerized train control maintaining data items for a detailed train track layout for a selected terminal and track segment; Figure 8b and related text regarding train and track type and number notation]
Claim 15
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 15, Gibbs discloses the following:
determine a first distance between first and second points on the railroad track [see at least Col 11 lines 63-67 for reference to each transport network containing transport objects with distances between railpoints]
While Gibbs discloses the limitations above, it does not disclose determining a second distance between the first point on the railroad track and the GPS position of the railroad asset or determining from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset; or determining of the milepost for the railroad asset from the mileposts for the first and second points on the track.
However, Davenport discloses the following:
determine a second distance between the first point on the railroad track and the GPS position of the railroad asset
determine from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset [see at least Paragraph 0033 for reference to the management unit determining where the train is located in relation to the track route location data stored in the database by comparing the coordinates of the train with the database information to determine not only on which track is the train traveling but also the particular segment; Paragraph 0049 for reference to the navigational system taking the form of a Global Positioning System which can receive signals and determine global coordinates]
determine the milepost for the railroad asset from mileposts for the first and second points on the track [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visual representation of Gibbs to include the milepost determination of Davenport. Doing so would allow a GPS system to be used to provide an adjunct and/or verification to the positioning information of the mobile platform (e.g., locomotive), as stated by Davenport (Paragraph 0069).
Claim 16
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 16, Gibbs discloses the following:
the railroad asset is a mobile asset [see at least Col 2 lines 46-51 for reference to the transportation network being a railroad system consisting of a layout and set of transports including mobile transports for example: trains, locomotives, crews, cars, end of train devices, etc]
Claim 17
Regarding Claim 17, Gibbs discloses the following:
A railroad asset inspection management system comprising [see at least Col 2 lines 38-40 for reference to the invention being an object based railroad transportation network management system] 
a plurality of remote terminals each including a user interface for presenting received inspection work orders and inputting railroad asset inspection information [see at least Col 7 lines 37-40 for reference to the data items being obtained and stored at the terminal object which maintains data items for a set of terminals on the transportation network; Col 4 lines 11-14 for reference to the invention generating an easy-to-use, consistent user interface that provides graphical characterizations of transportation network status conditions and performance criteria; Col 5 lines 15-28 for reference to the central computer acting as a hub to receive work orders and alerts from customer-service center]
at least one server including a server database partitioned into a plurality of database partitions each for storing railroad asset inspection information and inspection work orders corresponding to a territory of a railroad network [see at least Col 3-4 lines 1-4 for reference to the system having a highly structured railroad system information database that generates nested maps, tables, charts, 
the selected remote terminal establishes a connection with the server by: transferring changes in the work orders from the partition of the server local database corresponding to the territory in which the selected remote terminal is operating to the local database of the selected remote terminal [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad system information so that it can later retransmit the information in response to a request from the field locations; Examiner notes this ‘retransmit’ ability of the central computer as analogous to transferring changes to the selected remote terminal]
transferring changes to the input railroad asset inspection information from the local database of the selected remote terminal to the partition of the server local database corresponding to the territory in which the selected remote terminal is operating [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad system information so that it can later retransmit the information in response to a request from the field locations; Examiner notes this ‘retransmit’ ability of the central computer as analogous to transferring changes to the selected remote terminal] 
While Gibbs discloses the limitations above, it does not disclose a local database for storing the received inspection work orders and the input railroad asset inspection information or the server being operable to synchronize the local database of a selected remote terminal with the server database; measure a global positioning system (GPS) 
However, Davenport discloses the following:
a local database for storing the received inspection work orders and the input railroad asset inspection information [see at least Paragraph 0017 for reference to the locomotive video recorder and recording system containing an event recorder functionality includes recording and transmitting relevant video, geographic data, and locomotive operating parameters to assist in resolving issues related to RR crossing accidents, train derailments, collisions, and wayside equipment inspection and maintenance; Paragraph 0033 for reference to the management unit utilizing various signals along with and in comparison to a database of stored information; Paragraph 0033 for reference to the database being employed to determine not only the position that the train occupies on the railway track but also the location relation to the position of the train of an upcoming target of interest or desired input for event and video record for example, a wayside signal device; Paragraph 0038 for reference to the database being employed in cooperation with 
the server operable to: synchronize the local database of a selected remote terminal with the server database when the selected remote terminal establishes a connection with the server [see at least Paragraph 0055 for reference to time standard information received from the navigation system in the form of a time standard encoded in a GPS signal may be used to synchronize the data received by the management unit from the data sources; Paragraph 0081 for reference to an apparatus for making, using or selling the invention may be one or more processing systems including servers] 
each remote terminal operable to: measure a global positioning system (GPS) position provided by the selected remote terminal [see at least Paragraph 0022 for reference to the management unit performing or facilitating the following processes including collection of data from various inputs (video, GPS, locomotive data); Paragraph 0038 for reference to the database being employed in cooperation with the navigation system, for example a Global Positioning System (GPS) to facilitate location determination, localizing, and determination or evaluation for gating of data and video recording functions as a function of position, location, time, wayside status, and the like] 
present the GPS position on a visual representation presented by the user interface at a point on a mapped feature nearest to the measured GPS position along with attributes of the mapped feature and a milepost [see at least Paragraph 
query mapped features within a spatial buffer from the GPS position [see at least Paragraph 0056 for reference to the user selecting one or more landmark tags, such as a mile post to locate desired data; Paragraph 0077 for reference to  a user requesting image data corresponding to a certain landmark, such as a vicinity of a certain milepost, may be provided with image data recorded in the vicinity of the landmark recorded by different imaging systems; Examiner notes ‘vicinity of a certain milepost’ as ‘spatial buffer’] 
identify, in response to querying the mapped features, a feature on a visual representation within a predetermined distance of the GPS position of the railroad asset [see at least Paragraph 0050 for reference to the GPS receiver being accurate enough to identify using GPS information coupled with stored information about the track to further facilitate a determination of where the locomotive is on the track relative to fixed way-points or entities; Paragraph 0062 for reference to 
determine a milepost for the coordinates of the point on the mapped feature nearest to the measured GPS position of the railroad asset [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark] 
associate the railroad asset with attributes of the mapped feature [see at least Paragraph 0033 for reference to the management unit directing recordation of selected parameters related to the operation of the locomotive and these data are then readily associated with the selected video data to provide detailed insight into the operation of the locomotive and past events; Paragraph 0076 for reference to the off-board data and monitoring center receiving a request from the user and the processor responding to that request by retrieving image data associated with that specific milepost] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the GPS querying capability of Davenport. Doing so through the use of landmark tags would provide an alternate means of searching through landmark correlated image data which would allow the user to not 

While the combination of Gibbs and Davenport disclose the limitations above, they do not disclose calculating coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a distance vector and coordinates of two other points on the mapped feature.
However, Hickenlooper discloses the following:
calculate coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a distance vector and coordinates of two other points on the mapped feature [see at least Paragraph 0032 for reference to Figure 1 disclosing vehicle as point A and a GPS receiver calculating the position of point A’ and the difference between the actual position and position calculated by the GPS as the error vector the actual distance traveled by the vehicle can be determined with a degree of accuracy that is much greater than the accuracy of the position reports A and B; Paragraph 0041 for reference to the track data comprising coordinates for a plurality of points corresponding to difference locations on the track; Paragraph 0052 for reference to the system performing the calculation of vectors from a point reporting by a GPS receiver to a point corresponding to a track location where the determination of this vector is between points A and B] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the distance vector calculation 
Claim 18
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, Gibbs discloses the following:
the mapped feature comprises a railroad track [see at least Col 2 lines 45-48 for reference to the transportation network displaying a railroad system consisting of layout (i.e. a set of train tracks); Figure 8a and 8b and related text regarding train track display]
Claim 19
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 19, Gibbs discloses the following:
the attributes of the mapped feature comprise line segment, track type, and track number [see at least Col 8 lines 11-13 for reference to the computerized train control maintaining data items for a detailed train track layout for a selected terminal and track segment; Figure 8b and related text regarding train and track type and number notation]
Claim 20
While the combination of Gibbs, Davenport, and Hickenlooper disclose the limitations above, regarding Claim 20, Gibbs discloses the following:
the at least one server is further operable to: determine a first distance between first and second points on the railroad track [see at least Col 11 lines 63-67 for 
While Gibbs discloses the limitations above, it does not disclose determining a second distance between the first point on the railroad track and the GPS position of the railroad asset or determining from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset; or determining of the milepost for the railroad asset from the mileposts for the first and second points on the track.
However, Davenport discloses the following:
determine a second distance between the first point on the railroad track and the GPS position of the railroad asset [see at least Paragraph 0038 for reference to the database storing information including the distance from each crossing at which imaging should start and location data which is pegged to the identity of each railway route which is typically referenced by milepost distances]
determine from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset
determine the milepost for the railroad asset from mileposts for the first and second points on the track [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visual representation of Gibbs to include the milepost determination of Davenport. Doing so would allow a GPS system to be used to provide an adjunct and/or verification to the positioning information of the mobile platform (e.g., locomotive), as stated by Davenport (Paragraph 0069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US20170088046A1
Denny et al.
System and method for fault tolerant roadway worker safety system
US 20120274772 A1
Fosburgh et al.
Railway Track Monitoring
US 20040056182 A1
Jamieson et al.
Railway obstacle detection system and method


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683